


Exhibit 10.6
SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------

October 24, 2014
FOR VALUE RECEIVED, and in order to induce DEUTSCHE BANK TRUST COMPANY AMERICAS
(“Lender”) now and from time to time hereafter to extend financial
accommodations to, or otherwise extend or continue to extend credit to or for
the benefit of Viggle Inc., a corporation organized and existing under the laws
of the State of Delaware (“Company”), Sillerman Investment Company III LLC, a
Delaware limited liability company (“Creditor”), does hereby subordinate payment
of (i) the indebtedness of Company to Creditor evidenced by that certain Line of
Credit Promissory Note dated the date hereof (as the same may from time to time
be amended, restated, modified or supplemented, the “Subordinated Note”) made by
Company in favor of Creditor in the original principal amount of $20,000,000 and
(ii) all other indebtedness of Company to Creditor of every nature, howsoever
evidenced, incurred or created, and whether now or hereafter owing
(collectively, the “Subordinated Indebtedness”) to: (x) the obligations and
liabilities of Company to Lender under that certain Term Loan Agreement dated as
of March 11, 2013 by and between Company and Lender (as the same may from time
to time be or has been amended, restated, modified or supplemented, the “Loan
Agreement”) and the other Loan Documents (as defined in the Loan Agreement), and
(y) all other indebtedness of Company to Lender of every nature, howsoever
evidenced, incurred or created, and whether now or hereafter owing ((x) and (y)
collectively, the “Obligations”).
Creditor further subordinates to Lender any and all liens and security interests
on the assets of Company or any of its subsidiaries heretofore and from time to
time hereafter received by Creditor to secure the payment of the Subordinated
Indebtedness or as security for any other indebtedness of Company or any of its
subsidiaries to Creditor, howsoever evidenced, incurred or created, and whether
now or hereafter owing (“Creditor’s Liens”), and in connection therewith agrees
that: (i) any and all liens and security interests upon the assets of Company or
any of its subsidiaries heretofore and from time to time hereafter received by
Lender as security for the Obligations shall be superior to and take priority
over Creditor’s Liens, regardless of the order of filing or perfection; (ii)
Lender shall not owe any duty to Creditor whatsoever as a result of or in
connection with Creditor’s Liens, and, without limiting the foregoing, Lender
shall not owe to Creditor any duty of notice, marshalling of assets or
protection of the rights or interests of Creditor; and (iii) so long as this
Agreement shall be in effect, Creditor will not take any action to foreclose or
otherwise enforce any of Creditor’s Liens. Lender shall have the exclusive right
to manage, perform and enforce the underlying terms of the Loan Agreement and
the other Loan Documents relating to the assets of Company and to exercise and
enforce its rights according to its discretion. Creditor waives all rights to
affect the method or challenge the appropriateness of any action taken by Lender
in connection with Lender’s enforcement of its rights under the Loan Agreement,
the other Loan Documents and any and all other documents, instruments and
agreements entered into in connection therewith. As between Creditor and Lender,
only Lender shall have the right to restrict, permit, approve or disapprove the
sale, transfer or other disposition of the assets of Company. As between Lender
and Creditor, the terms of this Agreement shall govern even if all or part of
Lender’s liens are avoided, disallowed, set aside or otherwise invalidated.
Upon any distribution of the assets or readjustment of the indebtedness of
Company or any of its subsdiaries, whether by reason of liquidation,
composition, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding involving the readjustment of all
or any of the Subordinated Indebtedness, or the application of the assets of
Company or any of its subsidiaries to the payment or liquidation thereof, Lender
shall be entitled to receive payment in full of any and all Obligations then
owing to it by Company prior to the payment of all or any part of the
Subordinated Indebtedness, and in order to enable Lender to enforce its rights
hereunder in any such action or proceeding, Lender is hereby irrevocably
authorized and empowered in its discretion as attorney in fact for Creditor to
make and present for and on behalf of Creditor such proofs of claims against
Company or any of its subsidiaries on account of the Subordinated Indebtedness
as Lender may deem expedient or proper and to vote such proofs of claims in any
such proceeding and to receive and collect any and all dividends or other
payments or disbursements made thereon in whatever form the same may be paid or
issued and to apply same on account of any Obligations owing to Lender by
Company.
Creditor will execute and deliver to Lender from time to time such assignments
or other instruments as may be required by Lender in order to enable it to
enforce any and all such claims and to collect any and all dividends or other
payments or disbursements which may be made at any time on account of all or any
part of the Subordinated Indebtedness.
Creditor hereby acknowledges that the Subordinated Indebtedness is and shall be
expressly subordinated in right of payment to the Obligations and Creditor will
not accept and Company shall not make, nor shall it permit any of its
subsidiaries to make, any payment in respect of the Subordinated Indebtedness
until such time as the Obligations have been indefeasibly paid in full;
provided, however, so long as no Potential Default or Event of Default (as such
terms are defined in the Loan Agreement) shall have occurred and be continuing
or would occur after giving effect to such payment, Company may pay and Creditor
may receive regularly scheduled payments of interest under the Subordinated Note
as in effect on the date hereof. Creditor shall not now or hereafter directly or
indirectly, (i) except as set forth in the immediately preceding sentence, ask,
demand, sue for, take or receive payment of all or any part of the Subordinated
Indebtedness or any collateral therefor, and neither Company nor any of its
subsidiaries shall be obligated to make any such payment, and the failure of
Company or any of its subsidiaries so to do shall not constitute a default by
Company or any of its subsidiaries in respect of the Subordinated Indebtedness,
(ii) seize any property of Company or any of its subsidiaries or (iii) institute
or join any petition for any insolvency,

NY1304948.3
217938-10047
 
 




--------------------------------------------------------------------------------




bankruptcy, receivership or similar proceeding against Company or any of its
subsidiaries. In the event Creditor shall receive any payment in respect of the
Subordinated Indebtedness when Creditor is not permitted to receive such payment
in accordance with the terms of this Agreement, then Creditor shall forthwith
deliver, or cause to be delivered, the same to Lender in precisely the form held
by Creditor (except for any necessary endorsement) and until so delivered the
same shall be held in trust by Creditor as the property of Lender.
Without the prior written consent of Lender, Creditor will not at any time while
this Agreement remains in effect (a) make any loan to Company under the
Subordinated Note if a Potential Default or Event of Default would occur after
giving effect to such loan, including, without limitation, an Event of Default
as a result of a breach of Section 5.1 of the Loan Agreement; provided, however,
that Creditor may make a loan to Company notwithstanding the occurrence and
continuance of a Potential Default or Event of Default so long as the proceeds
of such loan are immediately used to indefeasibly pay all of the Obligations in
full, (b) amend or modify amend or modify any term or provision of any document,
instrument or agreement evidencing the Subordinated Indebtedness if such
amendment or modification violates or contradicts the terms of this Agreement,
or (c) assign or transfer any right, claim or interest of any kind in or to any
of the Subordinated Indebtedness or any collateral therefor unless, prior to the
consummation of any such assignment or transfer, the assignee or transferee
thereof shall execute and deliver to Lender an agreement substantially identical
to this Agreement, providing for the continued subordination of the Subordinated
Indebtedness to the Obligations as provided herein and for the continued
effectiveness of all of the rights of Lender arising under this Agreement.
Lender may at any time, in its discretion, renew or extend the time of payment
of all or any existing or future Obligations of Company to Lender or waive or
release any collateral which may be held therefor at any time, and in connection
therewith may make and enter into any such agreement or agreements as it may
deem proper or desirable without notice to or the consent of Creditor and
without in any manner impairing or affecting this Agreement or any of Lender’s
rights hereunder.
Creditor warrants to Lender that: (i) Creditor is the owner of the Subordinated
Indebtedness; (ii) Creditor has the full right, power and authority to make,
execute and deliver this Agreement; (iii) Creditor has not heretofore assigned,
pledged or granted a security interest or other lien, right or interest in the
Subordinated Indebtedness or any instrument or document evidencing the
Subordinated Indebtedness to any third party; (iv) this Agreement is valid and
binding upon Creditor and is and will be enforceable by Lender in accordance
with its terms (except as limited by bankruptcy and other laws affecting the
rights of creditors generally); and (v) Company is not now in default with
respect to the Subordinated Indebtedness or any part thereof. This Agreement
shall be effective as of the date hereof and shall continue in effect until all
of the Obligations have been indefeasibly paid in cash, performed and satisfied
in full.
This Agreement shall continue in full force and effect after the filing of any
petition (“Petition”) by or against Company or any of its subsidiaries under the
United States Bankruptcy Code (the “Code”) and all converted or succeeding cases
in respect thereof. All references herein to Company or any of its subsidiaries
shall be deemed to apply to Company and such subsidiaries as
debtor-in-possession and to a trustee for Company and its subsidiaries. If
Company or any of its subsidiaries shall become subject to a proceeding under
the Code, and if Lender shall desire to permit the use of cash collateral or to
provide post-Petition financing from Lender to Company or any of its
subsidiaries under the Code, Creditor agrees as follows: (1) adequate notice to
Creditor shall be deemed to have been provided for such consent or post-Petition
financing if Creditor receives notice thereof three (3) business days (or such
shorter notice as is given to Lender) prior to the earlier of (a) any hearing on
a request to approve such post-petition financing or (b) the date of entry of an
order approving same and (2) no objection will be raised by Creditor to any such
use of cash collateral or such post-Petition financing from Lender.
Subject to the prior payment in full in cash of the Obligations, to the extent
that Lender has received any payment on the Obligations which, but for this
Agreement, would have been applied to the Subordinated Indebtedness, Creditor
shall be subrogated to the then or thereafter rights of Lender including,
without limitation, the right to receive any payment made on the Obligations
until the Subordinated Indebtedness shall be paid in full; and, for the purposes
of such subrogation, no payment to Lender to which Creditor would be entitled
except for the provisions of this Agreement shall, as among the Company, its
creditors (other than Lender) and Creditor, be deemed to be a payment by Company
to or on account of the Obligations, it being understood that the provisions
hereof are and are intended solely for the purpose of defining the relative
rights of Creditor on the one hand, and Lender on the other hand.
This Agreement shall be binding upon Creditor and their respective successors
and assigns and shall inure to the benefit of Lender and its successors and
assigns. This Agreement may be executed in any number of counterparts, all of
which, taken together, shall constitute one and the same agreement.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
[Remainder of Page Intentionally Left Blank]



NY1304948.3
217938-10047
2
 




--------------------------------------------------------------------------------




THE PARTIES HERETO DO HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT. EACH PARTY HERETO
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OVER ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT, AFTER ALL APPROPRIATE APPEALS, SHALL BE CONCLUSIVE AND
BINDING UPON IT.
Dated as of the date set forth above:
CREDITOR:
SILLERMAN INVESTMENT COMPANY III LLC
By: /s/ Robert F.X. Sillerman

Name: Robert F.X. Sillerman
Title: Manager

Address:    430 Park Avenue
        New York, NY 10022
Attention:    Mitchell J. Nelson
Telephone No.:
(646) 561-6386

Facsimile No.:
(646) 349-5988

ACKNOWLEDGED AND ACCEPTED:
By: /s/ Emily S. Schroeder
Name: Emily S. Schroeder
Title: Vice President
By:/s/ Hsiao-li Chou
Name: Hsiao-li Chou
Title: Director


Address:
345 Park Avenue
NYC 20-1414
New York, NY 10154

Attention:
Private Wealth Management / Lending

Telephone No.:
(212) 454-0829

Facsimile No.:
(212) 454-3438


NY1304948
 
SIGNATURE PAGE TO
SUBORDINATION AGREEMENT




--------------------------------------------------------------------------------




AGREEMENT NOT TO PAY SUBORDINATED INDEBTEDNESS
The undersigned hereby acknowledges receipt of a copy of the above and foregoing
Agreement and agrees not to pay any of the Subordinated Indebtedness until such
time as the Obligations have been indefeasibly paid in full.
VIGGLE INC.
By: /s/ Tom McLean

Name: Tom McLean
Title: General Counsel




NY1304948
 
SIGNATURE PAGE TO
SUBORDINATION AGREEMENT


